CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




AMENDMENT NO. 2 TO
SUPPLY AGREEMENT
FOR PANTHER INSTRUMENT SYSTEM


This Amendment No. 2 (this “Amendment No. 2”) is effective as of February 28th,
2013 (the “Amendment Effective Date”) pursuant to and amending the Supply
Agreement for Panther Instrument System dated November 22, 2006 (as amended, the
“Supply Agreement”) by and between Gen-Probe Incorporated, a Delaware
corporation (“Gen-Probe”), and STRATEC Biomedical AG (“STRATEC”, formerly
operating under Stratec Biomedical Systems AG). Capitalized terms used but not
defined herein shall have the meanings given to such terms in the Supply
Agreement. Capitalized terms used ,but not defined herein, or in the Supply
Agreement shall have the meanings given to such terms in Amendment Six to the
Development Agreement.


RECITALS


WHEREAS, concurrently with entering into the Supply Agreement, Gen-Probe and
STRATEC entered into a Development Agreement for Panther Instrument System dated
November 22, 2006 (as amended, the “Development Agreement”);


WHEREAS, Gen-Probe has requested that STRATEC design and develop (a) a new
sidecar module for Gen-Probe’s existing Panther instrument which will expand the
Panther’s capabilities to support polymerase chain reaction (“PCR”) based
diagnostic assays in addition to the system’s existing diagnostic capabilities,
(b) a kit to retrofit Gen-Probe’s current diagnostic Panther instruments to
modify such systems as necessary or appropriate to incorporate and run the newly
developed PCR sidecar module in addition to the system’s existing diagnostic
capabilities, and (c) certain modifications to Gen-Probe’s existing Panther
instrument necessary and appropriate to manufacture Panther instruments pursuant
to the Supply Agreement on a going-forward basis that would not require a
retrofitting kit in order to incorporate the newly developed PCR sidecar module
and run PCR based diagnostic assays in addition to the system’s existing
diagnostic capabilities;


WHEREAS, concurrently with the execution of this Amendment No. 2, the Parties
are entering into Amendment No. 6 to the Development Agreement dated as of
February 28th, 2013 (“Development Agreement Amendment Six”) to provide for the
implementation of the foregoing design and development activities;


WHEREAS, the parties wish to amend the Supply Agreement to provide for the
manufacture and supply of Radium Instruments (as defined in the Development
Agreement Amendment Six), subject to the successful completion of such design
and development activities pursuant to Development Agreement Amendment Six; and


WHEREAS, the Parties intend that the Supply Agreement will govern the terms and
conditions of the manufacturing and supply activities to be performed hereunder,
except to the extent specifically provided for otherwise herein.




1

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




AGREEMENT


NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein set forth, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


ARTICLE 1
DEFINITIONS


1.1    Definition Modifications. The following definitions within the Supply
Agreement shall be modified as set forth below only for purposes of this
Amendment No. 2 and the manufacturing and supply activities to be conducted
hereunder:


1.1.1    “Product Specifications” shall mean the specifications for each of the
Products, including such exterior colors, trade names, trademarks and other
markings as Gen-Probe shall request, and performance specifications to be used
for testing the Products delivered hereunder, all as set forth in the Product
Requirements Document (PRD) attached as Exhibit B-1 to the Development Agreement
Amendment Six (and as it may be subsequently revised in accordance with the
terms of Development Agreement Amendment Six).


1.1.2    “Product” shall mean, individually and collectively, the Production
Radium Instrument as well as the associated consumables, accessories, Instrument
Software, supplies and spare parts. The module “Thermocycler” is solely
designed, developed and manufactured by Gen-Probe and provided to Stratec who
incorporates it into the Product. Therefore, Sections 3.2, 3.3, 3.7, 7.3 and 7.5
of the Supply Agreement shall not apply to the Thermocycler. Products shall be
marketed by Gen-Probe under its own trade names and trademarks. Whenever
“Product” is referred to hereunder with economic implications to either Party,
the Parties agree that the term “Product” shall be understood in the following
order beginning with: software – parts of assemblies – sub-assemblies –
assemblies – instrument – system.


1.1.3    “Thermocycler” shall mean the module for ramping up and down the
temperature of the prepared samples and measuring the reaction performance of
the PCR (polymerase chain reaction) through florescence detection. The
Thermocycler for the Radium Instrument is solely designed, developed and
manufactured by Gen-Probe and provided to Stratec. The Thermocycler shall
fulfill all interfacing requirements given by Gen-Probe to Stratec in order for
such Thermocycler to be integrated into the Radium Instrument by Stratec.


1.1.4    “Production Radium Instrument” as used herein, “Production Radium
Instrument” means a Radium Instrument manufactured by Stratec using series-level
manufacturing techniques, following successful completion of the Parties’
activities under Development Agreement Amendment Six and Gen-Probe’s validation
of the Radium Instrument design during performance of Development Agreement
Amendment Six, in accordance with the PRD.




2

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




1.2
Amendment to Existing Supply Agreement Definition.



1.2.1    Section 1.15 of the Supply Agreement shall be amended and restated in
its entirety to read as follows:


“1.15    Term – As used herein, “Term” or “Term of this Agreement” means the
period of effectiveness of this Agreement, which shall commence on the Effective
Date and end on the date which is the later of (a) fifteen (15) years after the
Effective Date or (b) six years after the date on which the first commercial
placement of the Production Radium Instrument is made in the United States of
America, unless extended or terminated earlier as set forth in Article 12.”


ARTICLE 2
PRODUCTION AND SUPPLY


2.1    Production and Supply. For the avoidance of doubt, the parties
acknowledge and agree that Section 2.1 of the Supply Agreement, as amended
hereby, shall apply to the manufacture and supply of Radium Instruments
hereunder as if set forth in its entirety herein with such changes thereto as
are necessary to make such Section applicable to the manufacture and supply of
Radium Instruments.


Section 2.1 of the Supply Agreement shall be amended by adding the following
additional sentence to the end of Section 2.1:


“For the avoidance of doubt, the Parties acknowledge and agree that the Minimum
Annual Purchase Commitment (which, for the avoidance of doubt, applies to the
purchase of the Production Instrument and not to the purchase of the Production
Radium Instrument) shall expire in calendar year 2016 and shall not apply to any
calendar year thereafter during the Term of the Agreement.”


Additionally, Section 2 of the Supply Agreement shall be amended by adding a new
Section 2.2 thereto as follows:


2.2    Minimum Sidecar Purchase Commitments. For purposes of this Amendment No.
2 only, Gen-Probe agrees to purchase a minimum of [***] production-level
Sidecars (the “Minimum Sidecar Purchase Commitment”) during the period ending on
the date which is six years following the date on which the first commercial
placement of the Production Radium Instrument is made in the United States of
America. If Gen-Probe fails to satisfy the foregoing aggregate purchase
commitment during the aforesaid period, Gen-Probe shall pay STRATEC, as
STRATEC‘s sole and exclusive remedy therefor, [***] for each Sidecar below the
Minimum Sidecar Purchase Commitment Gen-Probe has failed to purchase.




3

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




ARTICLE 3
REGULATORY MATTERS AND PRODUCT CERTIFICATIONS


For the avoidance of doubt, the parties acknowledge and agree that the entirety
of Article 3 of the Supply Agreement shall apply to the manufacture and supply
of Radium Instruments hereunder as if set forth in its entirety herein with such
changes thereto as are necessary to make such Article applicable to the
manufacture and supply of Radium Instruments.


ARTICLE 4
MANUFACTURING, LABELLING, AND PRODUCT LITERATURE


For the avoidance of doubt, the parties acknowledge and agree that the entirety
of Article 4 of the Supply Agreement shall apply to the manufacture and supply
of Radium Instruments hereunder as if set forth in its entirety herein with such
changes thereto as are necessary to make such Article applicable to the
manufacture and supply of Radium Instruments.


ARTICLE 5
FORECASTS, ORDERS AND DELIVERIES


For the avoidance of doubt, the parties acknowledge and agree that the entirety
of Article 5 of the Supply Agreement shall apply to the manufacture and supply
of Radium Instruments hereunder as if set forth in its entirety herein with such
changes thereto as are necessary to make such Article applicable to the
manufacture and supply of Radium Instruments; provided, however, that the
reference therein to “Incoterms 2000” shall be null and void and replaced by
“Incoterms in its latest revision”.


ARTICLE 6
PRICING AND PAYMENT TERMS


6.1    Pricing. The second sentence of Section 6.1 of the Supply Agreement is
hereby deleted and replaced with the following:


“The combined transfer price of the Sidecar and Retrofit Kit, excluding the
Thermocycler, shall be [***]. The combined transfer price of the Production
Radium Instrument, excluding the Thermocycler, shall be [***].”


For the avoidance of doubt, the parties acknowledge and agree that the remainder
of Section 6.1 and Article 6 of the Supply Agreement shall apply to the
manufacture and supply of Radium Instruments hereunder as if set forth in its
entirety herein with such changes thereto as are necessary to make such Section
and Article applicable to the manufacture and supply of Radium Instruments.




4

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




ARTICLE 7
TRAINING, SPARES AND SERVICE SUPPORT


For the avoidance of doubt, the parties acknowledge and agree that Article 7 of
the Supply Agreement shall apply to the manufacture and supply of Radium
Instruments hereunder as if set forth in its entirety herein with such changes
thereto as are necessary to make such Article applicable to the manufacture and
supply of Radium Instruments; provided, however, that Sections 7.4, 7.5, 7.6
shall not apply to the Thermocycler.


ARTICLE 8
SOFTWARE


For the avoidance of doubt, the parties acknowledge and agree that Article 8 of
the Supply Agreement shall apply to the manufacture and supply of Radium
Instruments hereunder as if set forth in its entirety herein with such changes
thereto as are necessary to make such Article applicable to the manufacture and
supply of Radium Instruments.


ARTICLE 9
PRODUCT WARRANTY AND REPRESENTATIONS


For the avoidance of doubt, the parties acknowledge and agree that Article 9 of
the Supply Agreement, as amended hereby, shall apply to the manufacture and
supply of Radium Instruments hereunder as if set forth in its entirety herein
with such changes thereto as are necessary to make such Article applicable to
the manufacture and supply of Radium Instruments.


Additionally, Article 9 of the Supply Agreement shall be amended by adding a new
Section 9.5 thereto as follows:


9.5    Warranty Disclaimer. ALL WARRANTIES BY STRATEC, EXPRESS OR IMPLIED, AS
SET FORTH HEREUNDER (INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND
RELIABILTY), RELATING TO ANY FAILURE IN THE DEVELOPMENT AND/OR DESIGN AS WELL AS
THE MANUFACTURE AND PERFORMANCE AND/OR OPERATION OF EACH THERMOCYCLER PROVIDED
TO STRATEC HEREUNDER BY OR ON BEHALF OF GEN-PROBE ARE DISCLAIMED BY STRATEC AND
SHALL NOT APPLY. THE FOREGOING SHALL ALSO APPLY TO ANY FAILURE OR DEFECT OF THE
PRODUCT WHICH ARISES OUT OF OR IS PRIMARILY ATTRIBUTABLE TO ANY FAILURE IN THE
DEVELOPMENT AND/OR DESIGN AS WELL AS THE MANUFACTURE AND PERFORMANCE AND/OR
OPERATION OF EACH THERMOCYCLER PROVIDED TO STRATEC HEREUNDER BY OR ON BEHALF OF
GEN-PROBE.




5

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




ARTICLE 10
INDEMNIFICATION AND INSURANCE


For the avoidance of doubt, the parties acknowledge and agree that Article 10 of
the Supply Agreement, as amended hereby, shall apply to the manufacture and
supply of Radium Instruments hereunder as if set forth in its entirety herein
with such changes thereto as are necessary to make such Article applicable to
the manufacture and supply of Radium Instruments.


Additionally, Section 10.1.a of the Supply Agreement shall be amended by adding
new Sections 10.1.a.4 and 10.1.a.5 thereto as follows:


10.1.a.4. Notwithstanding the provisions set forth in Section 10.1.a.2, if any
infringement claim arises out of or results from Gen-Probe’s design, development
and/or manufacture of the Thermocycler or the use thereof, either solely or in
combination with other products or technology, and if the Thermocycler is in any
suit or proceeding held to constitute infringement of any patents or proprietary
rights of any third party and the further manufacture, sale and/or use thereof
is enjoined, Gen-Probe shall, in its sole discretion and at its sole expense and
in compliance with all of the terms of this Amendment No. 2 either (i) procure
for Stratec the right to continue using such Thermocycler; (ii) replace the same
with a non-infringing equivalent; or (iii) modify the Thermocycler so it becomes
non-infringing.


10.1.a.5. Notwithstanding the provisions set forth in Section 10.1.a.3, the
indemnification obligations thereunder shall not apply to the extent that the
failure of Production Radium Instruments to comply with the Reliability
Requirements arise out of or is primarily attributable to any failure in the
development and/or design as well as the manufacture and performance and/or
operation of the Thermocycler.


ARTICLE 11
CONFIDENTIAL INFORMATION


For the avoidance of doubt, the parties acknowledge and agree that Article 11 of
the Supply Agreement shall apply to the manufacture and supply of Radium
Instruments hereunder as if set forth in its entirety herein with such changes
thereto as are necessary to make such Article applicable to the manufacture and
supply of Radium Instruments.


ARTICLE 12
TERM AND TERMINATION


For the avoidance of doubt, the Parties acknowledge and agree that, except as
set forth below with respect to the addition of new Section 12.8, the terms of
Article 12 of the Supply Agreement shall in no way be affected or amended
hereby. The Parties expressly acknowledge and agree that all obligations and
liabilities under this Amendment No. 2 are expressly conditioned on the
successful completion of the Radium Development Activities and Gen-Probe’s
validation of the Radium Instrument in accordance with the PRD pursuant to
Development Agreement Amendment Six. Any termination of Development Agreement
Amendment Six in accordance with its terms


6

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




shall also automatically terminate this Amendment No. 2, without liability to
the terminating party except as set forth in Development Agreement Amendment
Six.


Additionally, Article 12 of the Supply Agreement shall be amended by adding a
new Section 12.8 thereto as follows:


12.8    Termination After Satisfaction of Minimum Sidecar Purchase Commitment.
If, after satisfaction of the Minimum Sidecar Purchase Commitment, (i) this
Agreement is not renewed by either party as contemplated by Section 12.1 hereof
or (ii) this Agreement is terminated by Gen-Probe pursuant to Section 12.2
(Termination for Material Breach) or Section 12.3 (Termination in the Event of
Insolvency), then Gen-Probe shall have the right to continue production of the
Sidecar and the Retrofit Kit (excluding modules contained within the bill of
material for the Panther instrument) without Stratec (either by itself or
through a third party contract manufacturer) and Stratec shall reasonably
cooperate in transferring production to Gen-Probe or such other third party
contract manufacturer and shall provide all assistance reasonably necessary in
connection therewith (including the delivery of documentation and materials
reasonably necessary to permit continued manufacturing), provided that Gen-Probe
shall reimburse Stratec for its actual documented costs and expenses in
connection with providing such support, without markup of any kind. In such
event, Stratec grants to Gen-Probe a non-exclusive license under any and all
Stratec IP Rights (as such term is defined in the Development Agreement)
relating to the Radium Development Activities (including, but not limited to,
the Sidecar and/or the Retrofit Kit), including, without limitation, source
code, to make, have made, import, export, use, offer for sale, have sold and
sell the Radium Instrument. The license granted hereunder shall be
royalty-bearing at a rate of (x) [***] per Radium Instrument sold for the first
[***] Radium Instruments sold and (y) [***] per Radium Instrument sold after the
first [***] Radium Instruments sold. For the avoidance of doubt, the Parties
acknowledge and agree that this Section 12.8 would allow Gen-Probe to continue
the manufacture of the Sidecar and the Retrofit Kit (excluding modules contained
within the bill of material for the Panther instrument) but not the Panther.


ARTICLE 13
MISCELLANEOUS


13.1    General. For the avoidance of doubt, the parties acknowledge and agree
that the entirety of Article 13 of the Supply Agreement, as amended hereby,
shall apply to the manufacture and supply of Radium Instruments hereunder as if
set forth in its entirety herein with such changes thereto as are necessary to
make such Article applicable to the manufacture and supply of Radium
Instruments.


Additionally, Section 13 of the Supply Agreement shall be amended by adding a
new Section 13.21 thereto as follows:


13.21    Performance by Stratec Affiliates. Upon the prior written consent of
Gen-Probe, one or more of Stratec’s Affiliate(s) may become a party to the
Agreement and may provide Services to Gen-Probe under the Agreement. The
execution of an agreement by any Stratec Affiliate and Gen-Probe in the name of
such Stratec Affiliate, specifically referencing the


7

--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[***]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.




Agreement, is the agreement by and between the applicable Stratec Affiliate and
Gen-Probe that such agreement is subject to the terms and conditions of this
Agreement.


13.2    Counterparts. This Amendment No. 2 may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument; however, this Amendment
No. 2 shall have no force or effect until executed by both parties.


13.3    Effect on Supply Agreement. All other terms and conditions of the Supply
Agreement, as amended, shall remain in full force and effect. To the extent any
conflict arises between the terms of this Amendment No. 2 and the terms of the
Supply Agreement, the terms of this Amendment No. 2 shall control but only with
respect to the manufacture and supply of Radium Instruments hereunder.














IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Amendment Effective Date:








GEN-PROBE INCORPORATED
 
STRATEC BIOMEDICAL AG
 
 
 
/s/ Robert A. Cascella
 
/s/ Marcus Wolfinger
Name: Robert A. Cascella
 
Name: Marcus Wolfinger
Title: President
 
Title: Chief Executive Officer
 
 
 







    








    




8